         Case 1:20-cv-05583-AKH Document 82 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, et al.,
                                                      Civil Action No.: 1:20-cv-5583-AKH
                      Plaintiffs,

              v.

U.S. DEPARTMENT OF HEALTH AND
HUMAN SERVICES, et al.,

                      Defendants.


                                    NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Noah N. Gillespie of Schulte Roth & Zabel LLP

hereby respectfully enters his appearance as counsel for Amici Curiae Scholars of the LGBT

Population in the above-captioned action, and respectfully requests that all subsequent papers be

served upon him at the address indicated below.



Dated: Washington, D.C.
       September 17, 2020
                                                  Respectfully submitted,

                                                  /s/ Noah N. Gillespie
                                                  Noah N. Gillespie

                                                  Schulte Roth & Zabel LLP
                                                  901 15th Street NW, Suite 800
                                                  Washington, D.C. 20005
                                                  Tel: (202) 729-7483
                                                  Fax: (202) 730-4520
                                                  noah.gillespie@srz.com

                                                  Counsel for Amici Curiae
                                                  Scholars of the LGBT Population
